Citation Nr: 1638041	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease from May 9, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) VA Regional Office (RO) in Phoenix, Arizona that awarded service connection for coronary artery disease based on a Nehmer review of the claims file.  An initial disability rating of 10 percent was assigned from May 8, 2001, 30 percent from August 23, 2004, and 10 percent from May 9, 2011.  

The Board notes that a review of the claims file was conducted in light of the Nehmer court order resulting in a grant of service connection for coronary artery disease under Diagnostic Code 7005, effective May 8, 2001.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); 38 C.F.R. § 3.816 (2015).  In a July 2011 notice of disagreement, the Veteran specified that he disagreed with the 10 percent rating assigned effective May 9, 2011.  Likewise at an August 2012 decision review officer (DRO) hearing the Veteran's issue was confined to the 10 percent disability rating assigned effective May 9, 2011.  Therefore, the Veteran's appeal is limited to an initial rating in excess of 10 percent for coronary artery disease from May 9, 2011.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.



FINDING OF FACT

From May 9, 2011, the Veteran's coronary artery disease has been manifested by a workload of greater than 7 METs but not greater than 10 METs and the need for control with continuous medication.  


CONCLUSION OF LAW

From May 9, 2011, the criteria for a rating in excess of 10 percent for the Veteran's coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claim decided herein in April 2012 and February 2014.  The Board finds the examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, and the entire history of the veteran's disability.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

From May 9, 2011, the Veteran's cardiac disability has been rated as 10 percent disabling pursuant to Diagnostic Code 7005.  38 C.F.R. § 4.104 (2015).

Under DC 7005, a 10 percent evaluation is warranted where there is workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, continuous medication required.  

A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  

A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  
Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A May 2011 ischemic heart disease (IHD) disability questionnaire reflects that the Veteran had a diagnosis of IHD that he took continuous medication to control.  It was noted that the Veteran did not have congestive heart failure.  The Veteran also denied experiencing dyspnea, fatigue, angina, dizziness, or syncope symptoms with any level of physical activity.  There was no evidence of cardiac hypertrophy or dilatation.  

At an April 2012 VA heart condition examination, stress testing was done but terminated due to hip pain and dyspnea with an estimated 7 METs.  It was noted that the Veteran did not have congestive heart failure, and there was no evidence of cardiac hypertrophy or dilatation.  The examiner noted the Veteran was morbidly obese with a BMI of 43.3.  Chest x-ray showed the heart in the upper limit of normal.  EKG was normal and the echocardiogram showed normal left ventricular size with an ejection fraction of 55%.  The examiner stated the Veteran's fatigue and poor exercise tolerance were obesity related and that the normal ejection fraction was most representative of the Veteran's current cardiac condition.  

A July 2012 private nuclear stress test from Saint Alphonsus Medical Group reflects that the Veteran exercised on the Bruce protocol for 6 minutes and 16 seconds with no reports of adverse symptoms.  An EKG was negative for ischemia, showed normal sinus rhythm, and was otherwise unremarkable.  The left ventricle was normal in size and systolic function with a left ventricular ejection fraction of 60%.  No METs were provided.  No medication changes were made and follow-up was recommended in one year.

At an August 2012 DRO hearing, the Veteran stated he felt the April 2012 VA examination was unfair as the examiner stated the Veteran's poor exercise tolerance was due to his obesity and not his cardiac function.  He also stated that his ability to perform daily activities has decreased, citing not being able to walk up and down stairs or as far as he once could.  The Veteran reported that he felt the July 2012 private stress test was a more complete and thorough examination than the April 2012 VA examination.  

A February 2014 VA heart condition examination reflects that the Veteran performed a stress test which resulted in METs of 7.2.  The Veteran had symptoms of fatigue and shortness of breath but otherwise remained asymptomatic.  An EKG showed normal results and an echocardiogram showed left ventricle ejection fraction greater than 55%.  

As there is no evidence of congestive heart failure, cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, a workload of 7 METs or less, or left ventricular dysfunction with an ejection fraction of less than 50 percent at any time since May 9, 2011 a rating in excess of 10 percent is not warranted for this time period.  

The Board has also considered whether an extraschedular referral is warranted for the Veteran's coronary artery disease disability.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The rating criteria fully contemplate the Veteran's disability as noted above.  His symptomatology has consisted of easy dyspnea, fatigue, and continuous medication required.  These symptoms are contemplated in the rating criteria; therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  

In this case, the Veteran also has separate ratings for posttraumatic stress disorder; diabetic nephropathy; diabetes mellitus, type II, with erectile dysfunction and mild non-proliferative diabetic retinopathy bilaterally; residuals of right ankle fracture; and early diabetic peripheral neuropathy right lower extremity.  He has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

From May 9, 2011, an initial rating in excess of 10 percent for coronary artery disease is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


